Citation Nr: 0418936	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-17 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
embolism and residuals thereof.

2.  Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1990 to May 1991, 
and had periods of training until separation in October 1998.  
Relevant for the first issue on appeal addressed in the 
ensuing decision, the veteran was on inactive duty training 
from September 6 to 7, 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for a pulmonary 
embolism and a hip disability.  

The issue of a hip disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran was unable to complete a physical fitness 
test during inactive duty training due to the presence of a 
pulmonary embolism, which was evidenced by chest pains and 
shortness of breath.

2.  A pulmonary embolism is a disease rather than an injury.



CONCLUSION OF LAW

A pulmonary embolism and residuals thereof were not incurred 
in or aggravated in service.  38 U.S.C.A. §§ 101(24), 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  This was accomplished for the pending 
case in a VCAA letter issued in September 2001.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
has been replaced by Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  In the latter decision, the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the RO provided the September 2001 notice prior to the 
February 2002 rating decision.

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records, as well 
as records from a VA examination in May 2003 are on file.  
Also of record are reports from Dr. Britt, a private 
physician, dated October 1997 and August 2003, and reports 
from Dr. Brown, a private physician, dated August 2002 and 
June 2003.  Also, there is no indication of other relevant 
and outstanding records that should be garnered.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The veteran was afforded a VA medical examination in May 
2003.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  This examination report is sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, further examination is 
not necessary.  

For all the foregoing reasons, VA's duties to the veteran 
have been fulfilled for this appeal.

I.  Facts

According to the veteran's military supervisor in a letter 
dated April 2003, on September 7, 1997, the veteran 
participated in an Army Physical Fitness Test for the 
purposes of inactive duty training.  After the veteran 
completed the push-up and sit-up portion of the test, and was 
engaged in the two-mile run, she appeared to be in physical 
distress.  The supervisor saw that the veteran had become 
extremely flushed, was noticeably short of breath, and was 
suffering significant pain.  The supervisor terminated the 
veteran's participation in the test and sought medical 
support.  After thirty minutes of rest, the veteran did not 
appear to be in the same distress.  In a December 2002 
statement, the veteran recounted the same version in that she 
experienced shortness of breath and chest pains during the 
physical test.  

In October 1997, the veteran underwent a pulmonary angiogram 
at the Baptist Medical Center, which showed a clot in each 
lung respectively, and Dr. Britt diagnosed the veteran as 
having a pulmonary embolism.  A May 2003 VA examination 
recognized that the veteran had a history of pulmonary 
embolus, and that she was treated with long-term 
anticoagulation for seven months.  The examiner found no 
evidence for residual pulmonary embolism, and the normal 
diffusing capacity helped confirm that opinion.  

A June 2003 letter from Dr. Brown stated that the veteran's 
diagnosis of pulmonary emboli was directly correlated with 
her inability to do the amount of activity asked for the 
physical fitness training, and that given the veteran's 
diagnosis and findings noted on the pulmonary arteriogram, 
this was the cause of her inability to complete testing.  An 
August 2003 letter from Dr. Britt stated that the veteran's 
pulmonary embolism was directly related to how she fared on 
the physical fitness training, and the diagnosis and findings 
noted on the pulmonary arteriogram supported that conclusion.  

Despite the May 2003 VA examination findings that the veteran 
did not suffer from residuals of status-post pulmonary 
embolism, the veteran states that she still has recurrent 
chest pains and has continuing treatment with aspirin to help 
prevent another recurrence of the emboli.

II.  Laws and Regulations

The term "veteran" is defined by law as a person who served 
in the active military, naval, or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2003).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2003).

Particularly, the difference between active duty for training 
and inactive duty training is an individual on inactive duty 
training is entitled to disability compensation only for 
residuals of injuries suffered and not for disability based 
on disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); 38 U.S.C.A. § 101(24)(C)(i).  Though the Brooks court 
initially held that a myocardial infarction was not an injury 
for purposes of service connection based on inactive duty for 
training service, the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No 106-419, amended 38 
U.S.C.A. § 101(24) to include, within the definition of 
"active military, naval, or air service," periods of 
inactive duty training during which an individual becomes 
disabled or dies from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training.  

III.  Analysis

Because the veteran was on inactive duty training, the 
veteran is entitled to compensation only for residuals of 
injuries suffered and not for disability based on disease.  
In this case, the occurrence of a pulmonary embolism is not 
properly designated an "injury."  The Brooks court noted 
that "common parlance" guides an adjudicatory body in 
deciding whether a disorder is a disease, and pulmonary 
embolism is a disease entity.  Brooks, 5 Vet. App. at 486.  

Additionally, a pulmonary embolism is not one of the 
disorders, such as acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident, that Congress intended 
to except from their typical classification as diseases at 
38 U.S.C.A. § 101(24).  The Brooks court also noted that 
Congress has the power to alter the common understanding of 
what is considered a disease entity-but Congress has not 
done so specifically for pulmonary embolus.  Brooks, 5 Vet. 
App. at 487.

The evidence does not show that the veteran experienced one 
of the excepted disorders of acute myocardial infarction, 
cardiac arrest, or cerebrovascular accident during a period 
of inactive duty training.  Further, the statute does not 
deem any other additional disease entity appropriate for the 
purposes of service connection for veterans on inactive duty 
training.  

Because Congress has not included pulmonary embolism with 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident in 38 U.S.C.A. § 101(24)(C)(ii), the 
facts do not establish legal entitlement for a claim of 
service connection stemming from inactive duty training. 


ORDER

Service connection for a pulmonary embolism and residuals 
thereof is denied.


REMAND

In light of the VCAA, evidentiary development is necessary.

The veteran filed a June 2001 service connection claim for 
hip pain.  The veteran's service medical records indicate 
that in September 1990 the veteran complained of right leg 
pain, which included hip pain, and noted that the symptoms 
had been progressively worsening over two months.  In a 
record from September 2000 the veteran reported that she had 
had episodic hip pain from 1995 and did not know the cause.  
The veteran did not employ any treatment for the pain, and 
noted that the episodes eventually subsided.  

Based on these facts, the veteran should be afforded a VA 
examination to clarify the diagnosis of any current 
disability concerning the hip.  Upon establishing a 
diagnosis, the examiner should offer a nexus opinion as 
detailed below.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file for review by the VA examiner.  
The examiner should clarify the 
diagnoses of any current disability 
concerning the hip.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
any disability is related to the 
veteran's active service.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  

3.  Then, the RO should readjudicate 
the veteran's service connection claim 
for a hip disability.  If the 
determination of the claims remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide her a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



